FILED
                                                                        MAY 31, 2018
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 34701-0-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
LEONARD F. DAVISON,                           )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, J. — Leonard Davison appeals from his convictions for possession of a

controlled substance (methamphetamine) and possession of a switchblade knife,

challenging both the trial court’s ruling on his motion to suppress and the sufficiency of

the evidence to support the jury’s verdicts. We affirm.

                                          FACTS

       Mr. Davison was riding in the front passenger seat of a Honda automobile when

police pulled the vehicle over due to the fact that the vehicle owner’s license had been

suspended. Sheriff’s deputies approached the car; one deputy spoke to the driver while

another approached the passenger side. The driver presented a tribal identification card

indicating that he was Donny Carson to Deputy Amber Dawson. The registered owner

was Kyle Phillips. Carson also advised the deputy that he had no driver’s license.
No. 34701-0-III
State v. Davison


       Meanwhile, Deputy Nathan Bohanek approached on the passenger side. About

the same time the driver admitted he did not have a license, Bohanek noted that the

ignition and steering column appeared to be torn apart; no key was visible. Bohanek

returned to the patrol car to attempt to verify the driver’s identity. Dispatch advised that

Carson had an outstanding warrant. Bohanek then returned to the Honda and Dawson

arrested Carson on the warrant.

       Dispatch also reported that Kyle Phillips was an inmate at the Spokane County

Jail. Bohanek returned to the Honda to identify1 and speak with Davison and the rear

seat passenger, Ms. Corrina Hendrickx. She was Davison’s niece and Phillips’ girlfriend.

Both passengers also had outstanding arrest warrants and were taken into custody for that

reason. When Mr. Davison was removed from the car, a digital camera and a small

pouch were found on the seat where he had been sitting. The pouch was opened at the

jail and the methamphetamine and switchblade were discovered inside.

       Mr. Davison was charged with possession of a controlled substance and

possession of a dangerous weapon. He filed a motion to suppress, arguing that the stop

of the vehicle was invalid. The court disagreed and entered findings pursuant to CrR 3.6,

largely deciding that cause existed to investigate due to the punched ignition. The matter

proceeded to bench trial before a different judge. There Mr. Davison denied sitting on


       1
         Mr. Davison did not give his correct name to the deputy. Ms. Hendrickx later
identified her uncle to the deputy.

                                              2
No. 34701-0-III
State v. Davison


the items. He testified that he weighed 315 pounds and would have crushed the items if

he had sat on them. They did not belong to him. He believed it was possible that they

might have been behind him when he was sitting on the seat.

       Defense counsel argued that her client did not possess the pouch2 and that even if

he sat beside it, he at most unwittingly possessed it. The trial court disagreed and found

that Mr. Davison possessed the pouch, and the items therein, by either sitting on or in

front of them. Clerk’s Papers (CP) at 137.

       After sentence was imposed, Mr. Davison promptly appealed to this court. A

panel considered the matter without hearing argument.

                                         ANALYSIS

       Mr. Davison challenges both the outcome of the CrR 3.6 hearing and of the bench

trial. We address first the suppression issue before jointly considering the sufficiency of

the evidence argument.

       CrR 3.6 Hearing

       Mr. Davison argues that the court erred in its suppression ruling, contending that

the traffic stop should have ended once the driver was identified to be someone other than

the registered owner. Ample suspicion existed to continue the investigation.




       2
           Defense counsel identified the item as a toiletry kit during argument.

                                               3
No. 34701-0-III
State v. Davison


       When reviewing a denial of a CrR 3.6 motion to suppress, this court considers

whether substantial evidence supports the challenged findings of fact and whether the

findings support the conclusions of law. State v. Griffith, 129 Wn. App. 482, 487, 120

P.3d 610 (2005). We review de novo the trial court’s conclusions of law. State v.

Carneh, 153 Wn.2d 274, 281, 103 P.3d 743 (2004).

       RCW 46.20.349 provides that an officer may stop a vehicle when the registered

owner’s driver’s license is known to be suspended. That statute was the basis for the

traffic stop in this case. Mr. Davison contends that the traffic stop should have ended

once the driver identified himself as someone other than the vehicle’s owner. His

argument has its genesis in State v. Penfield, 106 Wn. App. 157, 22 P.3d 293 (2001). For

several reasons, this contention fails.

       Penfield involved a traffic stop initiated under RCW 46.20.349 when an officer

saw a vehicle being driven that was registered to a suspended driver, a woman. Id. at

159. However, as the officer approached the stopped vehicle, he saw that the driver was

a man. Nonetheless, he obtained the license information from the driver, checked with

dispatch, and found that the driver’s license also was suspended. A search incident to an

arrest for driving while license suspended revealed methamphetamine. Id. This court

ruled that the traffic stop should have ended upon the officer’s recognition that the

registered owner was not driving. Id. at 161-162. The subsequent seizure of Mr.



                                             4
No. 34701-0-III
State v. Davison


Penfield by asking for his driver’s license violated the Fourth Amendment. Id. at 162-

163.

       This court revisited Penfield and RCW 46.20.349 a few years later in State v.

Phillips, 126 Wn. App. 584, 109 P.3d 470 (2005). There the trial court had interpreted

Penfield as requiring officers to determine that, based on a description or other

information, the driver might be the registered owner before seeking the driver’s license.

Id. at 586. On review, this court reversed the trial court in an opinion authored by the

same judge who authored Penfield. Describing Penfield as “an exception,” the court

determined that an officer stopping a vehicle under this statute may investigate the

identity of the driver except in the case where “it is manifestly clear that the driver of the

vehicle is not the registered owner.” Id. at 588 (emphasis in original).

       Recognizing these cases, Mr. Davison argues that it was fine for the deputy to ask

Mr. Carson for his identification, but contends that the investigation had to end when

Carson established that he was not the registered owner. By this point, however, the

investigation had turned up evidence of other offenses that justified further inquiry.

       First, Carson failed to present a valid driver’s license upon request, thus,

potentially committing either the misdemeanor of driving without a valid license or the

infraction of driving without having the license present. RCW 46.20.005, .015. In either

instance, the officer was free to further investigate Carson’s license status.



                                              5
No. 34701-0-III
State v. Davison


       Second, and the basis relied on by the court at the suppression hearing, was the

evidence observed by Deputy Bohanek that the car was being operated without a key and

with a damaged steering column and ignition. CP at 124. These facts strongly suggested

that the vehicle may have been stolen and, at a minimum, justified further investigation.

       Mr. Davison argues that reliance on these facts to investigate the vehicle’s status

was improper since the record does not expressly state that Deputy Bohanek conveyed

his observations to Deputy Dawson. This argument fails for two reasons. First, under the

fellow officer rule, the information did not need to be shared between the deputies.

Instead, it is the collective knowledge of the police team that determines the existence of

probable cause. State v. Ortega, 177 Wn.2d 116, 126, 297 P.3d 57 (2013). Deputy

Bohanek’s observations alone justified a continued investigation concerning the use of

the car. Second, it was Deputy Bohanek, not Deputy Dawson, who ultimately seized Mr.

Davison by seeking his identification while Dawson was off dealing with Carson.3 Even

in the absence of the fellow officer rule, Deputy Bohanek had a basis for continuing the

investigation of the apparently stolen car.

       Of course, by the time he actually was arrested, Mr. Davison had lied about his

identity to the deputies and was discovered to have an outstanding arrest warrant from

federal authorities. When he was removed from the car, there were multiple valid



       3
           Mr. Davison never attempted to leave the car prior to his arrest.

                                               6
No. 34701-0-III
State v. Davison


reasons for doing so. The items found on his seat were subsequently inventoried at the

jail and resulted in the filing of state charges.

       Penfield did not require the deputies to end their investigation upon discovering

that Mr. Carson was not Mr. Phillips. As in Phillips, the officers had discovered other

legitimate concerns that needed answering. The continued investigation was proper.

       The trial court correctly denied the motion to suppress.

       Sufficiency of the Evidence

       Mr. Davison also argues that the evidence that he possessed the pouch and the

items therein was insufficient. The trial judge was entitled to conclude otherwise.

       Long settled standards govern our review of this contention. “Following a bench

trial, appellate review is limited to determining whether substantial evidence supports the

findings of fact and, if so, whether the findings support the conclusions of law.” State v.

Homan, 181 Wn.2d 102, 105-106, 330 P.3d 182 (2014) (citing State v. Stevenson, 128

Wn. App. 179, 193, 114 P.3d 699 (2005)). “‘Substantial evidence’ is evidence sufficient

to persuade a fair-minded person of the truth of the asserted premise.” Id. at 106. In

reviewing insufficiency claims, the appellant necessarily admits the truth of the State’s

evidence and all reasonable inferences drawn therefrom. State v. Salinas, 119 Wn.2d

192, 201, 829 P.2d 1068 (1992). Finally, this court must defer to the finder of fact in

resolving conflicting evidence and credibility determinations. State v. Camarillo, 115

Wn.2d 60, 71, 794 P.2d 850 (1990).

                                                7
No. 34701-0-III
State v. Davison


       This approach is the specific application of the evidentiary sufficiency standard

dictated by the Fourteenth Amendment. Jackson v. Virginia, 443 U.S. 307, 317-318, 99

S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Jackson stated the test for evidentiary sufficiency

under the federal constitution to be “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Id. at 319. Washington promptly

adopted this standard in State v. Green, 94 Wn.2d 216, 221-222, 616 P.2d 628 (1980)

(plurality opinion); Id. at 235 (Utter, C.J., concurring). Accord State v. Farnsworth, 185

Wn.2d 768, 775, 374 P.3d 1152 (2016).

       Under Jackson, the test is could the trier of fact find the element(s) proven.

Whether the trial judge should have done so is not our concern. For that reason, the

argument presented fails. The trial court expressly found that Mr. Davison possessed

both items. Mr. Davison argues that the evidence in the record merely shows that he was

in proximity to the items and did not possess them.

       At its heart, this was a factual call for the trier-of-fact. Containers such as purses

or toilet kits are not kept inside one’s clothing; instead, while in a vehicle such items

usually sit in proximity to their owner. The items were found on the same seat as Mr.

Davison, who denied both that he owned them and that they had shared his seat. In

contrast, the court was free to credit the evidence from the deputy that they were found in

his seat with him. It is a natural conclusion that the items were his since he was the one

                                              8
No. 34701-0-111
State v. Davison


exercising control over them when they shared his location. If the items had belonged to

someone else, Mr. Davison likely would have put them on the floor or in the back seat

rather than sit on or with the items.

       The trial court was free to believe the competing story that the items were present

without Mr. Davison's knowledge. Nonetheless, the trial judge did not draw that

conclusion. She was free to conclude, as she did, that the items present on the seat with

Mr. Davison were his property despite his testimony to the contrary. He, therefore,

possessed the pouch with the two illicit items.

       The convictions are affirmed.4

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



WE CONCUR:




       Mr. Davison also asks that we waive appellate costs. In light of the revisions to
       4

RAP 14.2, we leave that issue to our commissioner in the event that the State claims such
costs.

                                             9